Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Claims 1-10 in the reply filed on 10 February 2021 is acknowledged.  The traversal is on the ground(s) that:
The Office has indicated that restriction between the apparatus claims and the claims to the method of using the apparatus are properly restrictable alleging that the shared technical feature between claims 1 and 11 does not contribute over the art citing Werth US Pub. No. 2015/0023132. Applicant disagrees. At the outset this appears to be an assertion of either anticipation or obviousness rather than a basis for restriction. Applicant notes that if, as the Office seems to posit, both claims 1 and 11 are rendered obvious by the same piece of prior art they would necessarily be obvious variations of each other. Furthermore, Applicant notes that the additional limitations of claim 11 of placing the magnetic stir bar in a solution in a closed configuration and spinning it to the rate expressly identified to cause it to transition to an open configuration would appear to follow directly from the limitations of claim 1. As a result, keeping these claims under examination in a single patent application 1) does not increase the burden on the Examiner and 2) a contrary result would lead to the potential undesirable result that the subsequently issued patent for the device could be held by one party and the patent covering the use of the device could be held by another party. The policy underlying restriction practice seeks to avoid such a result. 
Turning to the merits of the Office's assertion as to Werth, Applicant submits that it does not stand for the proposition asserted by the Office. Werth teaches a stir apparatus in which the stirring 
This is not found persuasive in response to these arguments:
At the outset this appears to be an assertion of either anticipation or obviousness rather than a basis for restriction. The rules governing 371 national stage restrictions require finding prior art that either anticipates or demonstrates non-obviousness of the shared special technical features contribution over the prior art. This point is considered moot as 371 national stage procedure was followed.
Applicant notes that if, as the Office seems to posit, both claims 1 and 11 are rendered obvious by the same piece of prior art they would necessarily be obvious variations of each other. The method claims (11-14) include features not found in the apparatus claims such as the preamble “method for releasing a product in a stirred solution with a magnetic stir bar” & “placing said magnetic stir bar in said close configuration in said solution”. This makes Group 2 (Claim 11) a distinct invention.
Does not increase the burden on the Examiner. the method and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
A contrary result would lead to the potential undesirable result that the subsequently issued patent for the device could be held by one party and the patent covering the use of the device could be held by another party. The policy underlying restriction practice seeks to avoid such a result. This point is considered moot because use of the device requires distinct features not in the device itself (see #2 above) and there is search burden placed on the Examiner (see #3 above).
Werth teaches a stir apparatus in which the stirring element reciprocated between a first and second position responsive to a magnetic field and because the stirring element is not in a closed configuration in either position. With respect, Werth teaches the apparatus in a position that is considered a reading on a closed configuration as the chamber is closed to liquid (figure 41).
Werth teaches a stir apparatus in which the threshold rotational speed causes the transition between the first and the second position. With respect, Werth teaches the apparatus that transitions between the first and second positions at a threshold rotational speed ([0127]). This speed is 0 (ωt). Once the magnetic drive 82 begins to rotate it starts the process of transitioning the magnetic member 16 from one position to the other position.
Applicant notes that the closed configuration is one in which a substance resides in a "closed chamber" within the stir bar and the open configuration is a configuration in which the substance in the chamber of the stir bar is released into the solution. This point is moot as this language has not been translated into claim language.

The requirement is still deemed proper and is therefore made FINAL.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United States of America on 17 December 2018. It is noted, however, that applicant has not filed a certified copy of the 16,310,583 application as required by 37 CFR 1.55.

Specification (Abstract)
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 8 is objected to because of the following informalities: 
The language: “when said magnetic stir bar is spun above or at said threshold rotational speed (ωt)” needs to be slightly modified and moved for sake of clarity. It should be moved to the end of the claim and “above” and “at” should switch places.

For example: “…configured such that a centrifugal force applied to said first part and a centrifugal force applied to said second part are equal to or greater than said first force (f) when said magnetic stir bar is spun at or above said threshold rotational speed (ωt).”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
These are the specific elements where 112f is invoked:
Claim 9 Line 2: “tightening means”. Structure IS FOUND in the specification (Page 6 Line 13): “tightening means for example comprise a padding at the bottom of the cavity of the second part that ensures a tight contact with the periphery of the cavity of the first part…”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "magnetic forces induced by said at least one permanent magnet" in Lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim. 
Reasoning: the first force (f) and second force (F) are magnetic forces that are induced by at least one permanent magnet, but this permanent magnet IS DIFFERENT than the said permanent magnet which is used to spin the magnetic stir bar.
The term "approximately" and “preferably” in Claim 5 are relative terms which render the claim indefinite.  The term "approximately" and “preferably” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding Claim 5, it is not clear if 800 or 400 RPM is required by the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werth (U.S. Patent Publication No. 2015/0023132 A1 hereinafter Werth).

Regarding Claim 1, Werth teaches a magnetic stir bar (figure 26 fluid agitating element 2) for use with a magnetic stirrer (figure 41 rotatable magnetic drive 82), said magnetic stir bar (figure 26 fluid agitating element 2) comprising: at least one permanent magnet (figure 41 rotatable magnetic drive 82) for spinning said magnetic stir bar (figure 26 fluid agitating element 2 encompasses magnetic member 16 and is spun by rotatable magnetic drive 82) when said magnetic stir bar (figure 26 fluid agitating element 2) is subjected to a rotating magnetic field ([0128]). A chamber for storing a product (figure 26 mixing cavity 68) inside said magnetic stir bar (figure 26 fluid agitating element 2), wherein said magnetic stir bar (figure 26 fluid agitating element 2) has a closed configuration in which said chamber is closed (figure 41 & [0048] “second position”), said magnetic stir bar (figure 26 fluid agitating element 2) being maintained in said closed configuration (figure 41 & [0048] “second position”) under the effect of a first force (f) ([0127] magnetic forces repel and attract agitating element 2 from first to second positions), and an open configuration (figure 42 & [0049] “first position”) in which said chamber is open 

Regarding Claim 2, Werth teaches a magnetic stir bar (figure 26 fluid agitating element 2) according to claim 1, wherein said first force (f) and said second force (F) are magnetic forces ([0127] magnetic forces repel and attract agitating element 2 from first to second positions as the rotatable magnetic drive 82 spins) induced by said at least one permanent magnet (figure 41 rotatable magnetic drive 82).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Werth (U.S. Patent Publication No. 2015/0023132 A1 hereinafter Werth). 

Regarding Claim 4, Werth teaches a magnetic stir bar (figure 26 fluid agitating element 2) according to claim 1. 
Werth discloses the claimed invention except for said threshold rotational speed (ωt) is comprised in a range going from 300 rpm to 1200 rpm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said threshold rotational speed (ωt) is comprised in a range going from 300 rpm to 1200 rpm in order to increase the degree of mixing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 5, Werth teaches a magnetic stir bar (figure 26 fluid agitating element 2) according to claim 4. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said threshold rotational speed (ωt) is approximately 800 rpm, preferably 400 rpm in order to increase the degree of mixing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 3 and 6 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

U.S. 3,749,369 to Landsberger teaches a magnetic stir bar used in a stirring apparatus with a magnetic stirrer. The magnetic stir bar has a cavity (figure 3 cavity 30) used to hold reagents, compounds, and/or catalysts for mixing. Regarding Claims 3 and 6 – 10, Landsberger does not teach the stir bar with a second magnetic force greater than the first magnetic force, designed in two parts, a hermetically sealed cavity, and multiple compartments in that cavity.

U.S. 2008/0220539 A1 to Brauner et al. teaches a micro magnetic stirring element used in an analytical device. The micro magnetic stir bar (figure 2 stirring element 18) releases at least one reagent from itself and mixes it with the analyte. Regarding Claims 3 and 6 – 10, Brauner does not teach the stir bar with a second magnetic force greater than the first magnetic force, designed in two parts, a hermetically sealed cavity, and multiple compartments in that cavity.

U.S. 2007/0189115 A1 to Yaniv et al. teaches an enclosed magnetic stirring bar arrangement. The magnetic stirring member (figure 2 magnetic stirring member 26) sits within a chamber and its rotation spins the whole arrangement. It has a liquid inlet and liquid outlet. Surface tension and lower pressure regions suck liquid into it and centrifugal forces force liquid out of it. Regarding Claims 6 – 10, Yaniv does not teach the stir bar designed in two parts and its subsequent specifics, a hermetically sealed cavity, and multiple compartments in that cavity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY Y HUAN/               Examiner, Art Unit 1774                                                                                                                                                                                         
/ANSHU BHATIA/            Primary Examiner, Art Unit 1774